Case:lQ-lOOQ€-SDB Doc#:6 Filed:Ol/25/19 Entered:Ol/25/19 15:14:21 Page:l of 7
IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOU'I`HERN DISTRIC’I` OF GEORGIA

     

l"il| in this information to identit`\' \'Our casc:
Debtorl Robin Sta|iings
First Name dedle Narne Last Name

     
      
 

Debtor 2
(Spouse, if H]jng) First Na.rne Micld]e Narne Last Name

l:§ Checlc if this is an amended plan.

 

  
  
 
 

     

Case number 19-10096

{lf lcnown)

   

 

Chanter 13 Plan and Motion

[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Gcorgia General Order 2017-3 adopts this form in lieu of the Oft`icial Form 113]_

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) 'Ihis I:§ contains nonstandard provisions See paragraph 15 below.
plant § does not contain nonstandard provisions

(h) This El:l vaiues the claim(s) that Secures coliateral. See paragraph 4(1") below.
plan: m does not value claim(s) that secures collateral

(c) This l:i seeks to avoid a hen or security interest Sce paragraph 8 be!ow.
plant §§ does not seek to avoid a lien or security interest

2. Plan Paym ents.
(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “`Trustee”) the sum of $642.00 for the applicable commitment period of:

§§ 60 months: or

E_`_] a minimum 0f36 months see il U.s.c. § 1325(b)(4).

(Ii` applicable include the following These plan payments will change to 5 monthly on .)

(b) The payments under paragraph Z(a) shall be paid:

@ Pursuant to a Notice to Cornmence Wage Withholding, the Debtor(s) request(s) that the ”i`rustee serve such Notice(s) upon the
Debtor's(s') employer(s) as soon as practicable after the filing of this plan Such Notice(s) shall direct the Debtor’s(s')
employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the
monthly plan payment:

LE] Debr@r 1 100 % [jj newer 2 %

l:i_; Direct to the Trustee for the following reascn(s):

I:§ The Debtor(s) receive(s) income solely from self-employment Social Seciu'ity, government assistance, or

retirement
I:E The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additionai Payrnents of $Q (estimated amount) will be made on , (anticipated date) from (source, including income tax
refunds).
3. Long-'l`erm Debt Paym ents.

(a) Maintenance of Current Installrnent Paym ents. The Debtor(s) will make monthly payments in the manner specified as follows on the
following tong-term debts pursuant to li U.S.C. § 1322(b)(5). ”i"hese postpetition payments will be disbursed by either the Trustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
interest authorized postpetition late charges and escrow, if applicable Conduit payments that are to be made by the Tmstee which

GASB - Fomi 113 Decembcr I, 2017
Software Copyright (c) 1996-2018 Best Case, LLC - wwwib=stase.com Best Case Banle'upr.ey

Case:lQ-lOOQ€-SDB Doc#:6 Filed:Ol/25/19 Entered:Ol/25/19 15:14:21 Page:Z 0f7
Debtor Robin Stal|Ln_qS Case number 19-10096

 

become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
arrearage claim.

 

PAYMENTS TO
M.ADE BY lNITlAL
PRINCLPAL {TRU STEE OR MONTH OF FIRST POSTPETITION MONTHLY
CREDITOR COLLATERAL RESIDENCE (Y/N) DEB~;OR(S)) PAYMENT TO CREDITOR PAYMENT
Midland
Mortgage house and lot yes Debtor February 2019 5837.64

(b) Cure of Arrearage on Long-Terrn Debt. Pursuant to 11 U.S.C. § 1322(1))(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed clairn.

 

 

INTER_EST RATE ON
DESCR_EPTION OF PRINCIPAL RESlDENCE ESTH\{IATED AMOUNT AR_REARAGE (if
CREDITOR COLLATBRAL (YfN) OF ARREARAGE applicabfe)
-NONE-
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:
(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee_
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U_S.C. § 507(a)(2) of $4,500.00_
(c) Priority Claims. Other ll U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the
plan as funds become available in the order specified by law.
(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
DEsCRiPrioN or l
CREDITOR COLLATERAL EST[MATED CLAIM INTEREST RATE MONTHLY PAYMENT
Coastal Credit Llc motor vehicle 19,296.00 5.50% $200.00
Conn‘s HomePlus all collateral 4,500.00 5.50% $100.00
Progressive all collateral $800.00 5.50% $20.00
(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).

The claims listed below were either: (l) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1 year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:

 

DESCR.IPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYME.NT
(i) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially

secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Banl<r. P. 3012(b), and the Debtor(s) shall attach a certificate of

 

 

 

 

service.
DESCRIPTION OF VALUATION OF
CREDITOR COLLATERAL SECURED CLAIM iNTEREST RATE MONTHLY PAYMENT
Preferred Credit, lnc, all collateral $100.00 5.5% $10.00
(g) Special Treatment of Unsecured Clairns. ”l`he following unsecured allowed claims are classified to be paid at 100%
m with interest at % per annum; or \:] without interest
None
(h)` General Unsecured Clairns. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a Q% dividend or a pro rata share of $1 000.00 whichever
is greater.

GASB - Forrn 113 Decernber 1, 2017
Softwarc Copyright (c} l996-2018 Best Cae, l.LC - www.bestcase.com 1 Best Case larai'ii»cr\.i}:»tql

Case:lQ-lOOQ€-SDB Doc#:6 Filed:Ol/25/19 Entered:Ol/25/19 15:14:21 Page:S 0f7

 

 

 

 

Debtor Robin Stallings Case number 19-10096
5. Executory Contracts.
(a) Maintenance of Current Installm ent Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DESCRIPTION OF
PROPERTY/SERV'ICES DISBURSED BY
CREDITOR AND CONTRACT ASSUMED/REIECTED MONTHLY PAYNEBNT TRUSTEE OR DEBTORS
-NONE-
(b) 'f`reatm ent of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the TruStee.
CREDITOR ESTl'MATED A_RREARAGE
-NONE-
6. Adequate Protection Paym ents. The Debtor($) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S_C_

§ l326(a}(l) on allowed claims of the following creditors: ij Direct to the Creditor; or l:i "l`o the Trustee

CREDITOR ADEQUATB PROTECTION OR LEASE PAYMENT AMOUNT

 

-NONE-

7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See ll U.S.C. § lOl( 14A). The Ti'ustee will provide the Statutory notice of ll U.S.C. § i302(d) to the following
claimant(s):

CLAIMANT ADDRES S

 

-NONE-
8. Lien Avoidance. Pursuant to ll U,S.C. § 522(f`), the Debtor(s) move(s) to avoid the lien(s) or Security interest(s) of the following
creditor(s), upon confirmation but subject to ll U.S.C. § 349, with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with Fed. R. Ban.kr. P. 4003(d), and the Debtor(S) Shall attach a certificate of` service_

CREDITOR LIEN IDENTIFICATION {if lcnowri) PROPERTY

 

-NONE»

9. Stlrrender of Collateral. The following collateral is Surrendered to the ereditor to satisfy the secured claim to the extent shown below
upon confirmation of the plan. The l)ebtor(s) request(s) that upon continuation of this plan the stay under 11 U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed timely claim within 180 days from entry ofthe order continuing this plan or by such additional time as the creditor may
be granted upon motion filed within that 180-day period.

 

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISF[ED
-NONE- .

10. Retention of Liens. Holders of` allowed secured claims shall retain the liens Securing Said claims to the full extent provided byll U.S.C §
1325(a)(5).

11. Amounts of Clailns and Claim Objections. The amount and secured or unsecured status, of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In accordance with the
Ba.nkruptcy Code and Federal Rules of Bankruptcy Procedure ob_§ections to claims may be filed before or after confirmation

12. Payment Increases. 'Ihe Debtor(s) Will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
notice from the Trustee and a hearing if necessary, unless a plan modification is approved

13. Federal Rule of Bankruptcy Proeedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed. R. Bankr. P. 3002.1(€) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of Such fees,
expenses, or charges

14. Service ofPlan. Pursuant to Fed. R. Banlcr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter i3 plan on the
Trustee and all creditors when the plan is filed with the eourt, and file a certificate of service accordingly If the Debtor(s) seek(s) to limit
the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(S) to avoid a security interest or lien (paragraph
8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Ped. R. Banl<r_ P_
7004. See Fed. R. Banlcr_ P_ 3012(b), 4003(d), and 9014.

GASB - Forrn 113 December 1, 2017

Software Copyright (c) 1995-20l8 Best Case_ Z,.LC - www‘bestcase.corn Best Case Ba.n.lcmptcy

Case: 19-10096-SDB Doc#:6 Filed:Ol/25/19 Entered:Ol/25/19 15:14:21 Page:4 of 7
Debtor Robin Stallings Case number 19-10096
15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstaridard provision is a
provision not otherwise in this local plan form or deviating from it_ Nonstandard provisions set out elsewhere in this plan are void.
By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: January 25, 2019 Isl Robin Sta|lings
Robin Sta|llngs
Debtor l

 

Debtor 2

lsi Joseph E. Spires
Joseph E. Spires
Attorheyfor the Debtor(s)

GASB - Fonn 113 December 1, 2017
SoFtware Copyright {c) 1996-2018 Best Case, I.I.C - Www.bestcase.eom Best Case Bankruptcy

Case:lQ-lOOQ€-SDB Doc#:6 Filed:Ol/25/19 Entered:Ol/25/19 15:14:21 Page:B 0f7

IN TI~IE UNITED STATES BANKRUPTCY COURT
FOR THE SOU'I`HERN DISTRICT OF GEORGIA

AUGUSTA DIVISI()N
IN R_E: )
)
Robin Stallings, ) Chapter 13
Debtor. ) Case No.: 19-10096 SDB SDB
l

 

CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN

i hereby certify that I have this day served upon the following parties a copy of the foregoing
Chapter 13 plan by First Class Mail placing the same in United States Mail With proper postage
affixed thereon to the following addresses:

Denoted vvith a * on attached Exhibit A.

I hereby certify that I have this day served a copy of the foregoing Chapter 13 plan upon the
following corporations addressed to an Agent or Officer by First Class Mail placing the same in

United States Mail With proper postage affixed thereon:

Denoted With a ** on attached Exhibit A.

l hereby certify that l have this day served a copy of the foregoing Chapter 13 plan upon the
following creditors in the manner proscribed by Rule 7004, as the Chapter 13 plan proposes to
modify/alter/avoid their secured status pursuant to paragraph 4(f) or paragraph 8 of the plan:

Denoted With a * ** on attached Exhibit A.

I hereby certify that l have this day served a copy of the foregoing Chapter 13 pian upon an officer
of the following insured depository institutions, via Certiiied Mail :

Denoted With a ** ** on attached Exhibit A.

Case:lQ-lOOQ€-SDB Doc#:6 Filed:Ol/25/19 Entered:Ol/25/19 15:14:21 Page:€ 0f7

Ihereby certify that l have this day electronically served the following parties and counsel via
CM/ECF:

Chapter 13 Trustee
U.S. Trustee

Dat€d! / " 2 § j2019

row

Bar No. 672271

 

Ward and Spires, LLC
PO Box 1493

Augusta, Georgia 30903
(706) 724»2640

M§.L€_S@le_m

- - ' - :01/25/1915:14:21 Pa -70f7
Labelmtrg,;agelgcg-gogg§-SDB Doc#.e A§gnecpd.pe¥g§s/lo Emered mm gaf

ll3J-1

Case 19-10096

Southern District of Georgia
Augusta

Fri Jan 25 14:59:46 EST 2019

Capital One

Attn: Bankruptcy$f<¢

Po Box 30285

Salt Lake City UT 84130»0285

Cr England \?;~

4701 W 2190 South
Salt Lake City UT 84120-1223

Ginnys
1112 7th Avenue ;F`_

Moru:oe WI 53556-1364

  

gusta, GA 30903-1493

Natiowide Recovery Service _%_
Attn: Bankruptcy

Po Box 8005

Cleveland TN 37320-8005

Progressive
256 West Data Drive
Draper UT 84020-2315

(p)UNIVERSITY HEALTH SERVICES INC §£'7{¢

ATTN COLLECTIONS DIVISION
623 THIRTEENTH ST
AUGUSTA GA 30901'-1008

PO Box 15457
Augusta GA 30919-1457

(p}coAsTAL cason LLc §§ sp
Po sex 1069 '
chain m lantz-1069

Creciit Coilection Services lig
Attn: Bankruptcy

725 Canton St

NDIWOod HA 02062‘“2679

I C System Inc §r( \t'

Attn: Bankruptey
P.O. Box 64378
St. Paul M!l 55164-0378

Midland Mortgage 3]§*:>§’
PO Box 26548
Oklahoma City OK 73126-0648

Offiee of the U. S. Trustee
Johnson Square B ' ess Center

2 East B treet, Ste 725
Sav ah, GA 31401-2538

Robio Stallings
4042 Greenbr:`.ar Drive
Grovetawn GA 30813-4832

4900 E Dubl.in Granville Road
Westerville OH 43081-7651

Ccmn's HomePlus §§
Attn: Bankruptcy Dept §§

Po Box 2358

Beaumont TX 77704-2358

Credit Gne Bank

P.ttn: Benk:uptcy

Po Box 98873

Las Vegas NV 89193-8873

Internal Revenus Service "`§_
PO Box 7346
Philadelphia PA 19101~7346

Midnight Velvet }7€¢
Swiss Coluny/Midnight Velvet
1112 'Ith Ave

Monroe WI 53566-1364

Preferred Credit Inc 16 éi</¥l%i%

Po Box 1370
St Cloud th 56302-1970

University Health Services §§/
Po sex 1259 l
Dept 108512

Oalts PA 19456-1253

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£} and Fed.R.Eank.P. 2002 (g} (4}.

Coastal Creciit Llc ~"?;:_»}<
Attn: Bankruptey Department
3852 Virginia Beach Blvd.
Virginia Beach VA 23452

 

University Hospital \_`.i»</
Attn: Bankruptcy `
1350 Wa}.ton Way

Agusta GA 309{11

£><M l d

